Name: Commission Regulation (EC) No 2800/1999 of 17 December 1999 establishing transitional arrangements for the aid payment provided for in Council Regulation (EC) No 1255/1999 in respect of skimmed-milk powder denatured or processed into compound feedingstuffs in another Member State and repealing Regulation (EEC) No 1624/76
 Type: Regulation
 Subject Matter: agri-foodstuffs;  processed agricultural produce;  trade;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R2800Commission Regulation (EC) No 2800/1999 of 17 December 1999 establishing transitional arrangements for the aid payment provided for in Council Regulation (EC) No 1255/1999 in respect of skimmed-milk powder denatured or processed into compound feedingstuffs in another Member State and repealing Regulation (EEC) No 1624/76 Official Journal L 340 , 31/12/1999 P. 0028 - 0028COMMISSION REGULATION (EC) No 2800/1999of 17 December 1999establishing transitional arrangements for the aid payment provided for in Council Regulation (EC) No 1255/1999 in respect of skimmed-milk powder denatured or processed into compound feedingstuffs in another Member State and repealing Regulation (EEC) No 1624/76THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 15 thereof,Whereas:(1) Article 11 of Regulation (EC) No 1255/1999 provides for aid for skimmed-milk powder intended for use as feedingstuffs and replaces Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed(2), as last amended by Commission Regulation (EC) No 1802/95(3). The third subparagraph of Article 3(1) of Regulation (EEC) No 986/68 stipulates that a Member State may grant aid for skimmed-milk powder produced on its territory if it is denatured or processed into compound feedingstuffs in another Member State;(2) experience shows that these particular payment arrangements encumber application of the aid measure in question and make it more vulnerable to fraud. It is therefore appropriate to abolish these arrangements, the detailed rules of which are laid down in Commission Regulation (EEC) No 1624/76(4), as last amended by Regulation (EC) No 3337/94(5). They should continue to apply for six months, however, so that the Member States concerned have sufficient time to introduce the normal payment arrangements. Provision should therefore be made for transitional arrangements for the period in question, which refer to the provisions of Regulation (EEC) No 1624/76;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The aid payment provided for in Article 11 of Regulation (EC) No 1255/1999 for skimmed-milk powder produced in a Member State and destined for another Member State for denaturing or processing into compound feedingstuffs there in accordance with Regulation (EC) No 2799/1999(6) shall be governed by Regulation (EEC) No 1624/76 between 1 January and 30 June 2000 inclusive.Article 2Regulation (EEC) No 1624/76 is hereby repealed with effect from 1 July 2000. It shall continue to apply to quantities of skimmed-milk powder for which the administrative formalities for their consignment to the Member State of destination are completed before that date.Article 3This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 169, 18.7.1968, p. 4.(3) OJ L 174, 26.7.1995, p. 27.(4) OJ L 180, 6.7.1976, p. 9.(5) OJ L 350, 31.12.1999, p. 66.(6) See page 3 of this Official Journal.